

Exhibit 10.67


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment by BioMimetic Therapeutics, Inc. The omitted portions,
marked by [**], have been separately filed with the Securities and Exchange
Commission.


SUPPLY AGREEMENT
 
This Supply Agreement (this “Agreement”) is entered into as of July 17, 2010
(the “Effective Date”), by and between BioMimetic Therapeutics, Inc., a Delaware
corporation with its principal address at 389 Nichol Mill Lane, Franklin,
TN  37067 (“BMTI”) and Integra LifeSciences Corporation, 311 Enterprise Drive,
Plainsboro, New Jersey  08536 (“Integra”)
 
WHEREAS, Integra manufactures the Product (as hereinafter defined) using
Integra’s Intellectual Property Rights (as hereinafter defined); and
 
WHEREAS, BMTI wishes to purchase such Product in accordance with the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged and intending to be legally bound, the parties hereby agree as
follows:
 
1.           DEFINITIONS
 
“BMTI Product” shall mean recombinant human growth factor, rhPDGF(BB) made or
distributed by BMTI incorporating the Product as a component solely for use in
the Field.
 
“Extension Term” shall have the meaning ascribed to it in Section 8(a).
 
“FDA” shall mean the United States Food and Drug Administration, or any
successor thereto.
 
“Field” shall mean **.
 
“Intellectual Property Rights” shall mean all patent rights, copyrights, rights
of publicity, trademark, trade dress and service mark rights, trade secret
rights and other intellectual property rights, as may now exist or hereafter
come into existence, and all applications therefor and registrations, renewals
and extensions thereof, under the laws of any state, country, territory or other
jurisdiction.
 
“Initial Term” shall have the meaning ascribed to it in Section 8(a).
 
“Inventions” shall mean any idea, design, concept, technique, invention,
discovery, work of authorship, modification, improvement, or derivative work,
regardless of patentability.
 
“Product” shall mean **.


“Product Specifications” shall mean the written specifications for the Product
set forth in Exhibit A. The Product Specifications are **.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
 

--------------------------------------------------------------------------------

 
 
“QSRs” shall mean the then-current FDA quality system regulations applicable to
medical device companies covering the design, manufacturing, testing
requirements under an established quality system in compliance with 21 CFR 820
and ISO 13485:2003.
 
“Term” shall have the meaning ascribed it in Section 8(a).
 
“Transfer Price” shall mean the price for the Product set forth in Exhibit B.
 
2.           SUPPLY OF PRODUCT
 
(a)           Product.  During the Term of this Agreement, Integra agrees to
sell and BMTI agrees to purchase the Product in accordance with the terms of
this Agreement and the Product Specifications.  BMTI shall purchase the Products
solely for inclusion and subsequent sale as part of, the BMTI Products solely
for use in the Field and shall not sell or use, directly or indirectly, the
Products for any other purpose in the Field or for any purpose whatsoever
outside the Field. **.
 
(b)           Exclusivity.  Upon meeting all regulatory requirements and
approval from the FDA and such other applicable regulatory agencies, BMTI will
package and market the BMTI Product for use in the Field.  BMTI will at all
times during the term of this Agreement be required to purchase and use the
Product from Integra on an exclusive basis for applications ** inside the Field
and may not commercialize ** products similar to the Product from any third
party for use with ** inside the Field.  BMTI shall be ** outside the Field,
provided that in no event may BMTI use any Integra confidential information,
including without limitation, Integra confidential information about the
Products or the Product Specifications.
 
Integra shall be entitled to sell its Product or any other ** product to any
third party for any purpose (inside and outside the Field) without any
restrictions whatsoever.
 
 (c)           Regulatory Clearance of BMTI Product; Reports.  BMTI agrees that
it will use ** to commercialize the BMTI Products.  In the event that BMTI does
not produce a commercially salable BMTI Product by **, Integra shall have the
right to terminate BMTI’s right to use the Product in the Field.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
2

--------------------------------------------------------------------------------

 
 
BMTI will be responsible and shall bear all costs for FDA and other regulatory
authority filings to obtain marketing clearance for the BMTI Product; **.  The
Product’s design history file will be owned at all times by Integra, **.
 
During the Term, BMTI shall keep Integra informed of its activities regarding
its use of the Products, including without limitation, plans for filing a
product registration for BMTI Products, at least ** days prior to such filing(s)
or the commercialization of the BMTI Products.  Not later than **, BMTI shall
provide Integra with a report summarizing BMTI’s development efforts for BMTI
Products **.
 
(d)           Product Quality Systems.  BMTI will prepare all necessary
documentation for worldwide marketing approvals, including but not limited to
FDA, Health Canada and EU, for the BMTI Product as specified by each of these
regulatory authorities. **.
 
3.           TERMS OF PURCHASE OF PRODUCT BY BMTI
 
(a)           Terms and Conditions.  All purchases of the Product by BMTI from
Integra during the Term of this Agreement shall be subject to the terms and
conditions of this Agreement.
 
(b)           Prices.  The price to BMTI for the Product shall be **.
 
(c)           **.
 
**.
 
**.
 
(d)           Taxes.  The Transfer Price does not include any foreign, federal,
state or local taxes that may be applicable to the sale of the Product to
BMTI.  In the event that such taxes are applicable and Integra has the legal
obligation to collect such taxes, Integra shall be entitled to add to BMTI’s
invoice the amount of such taxes and BMTI shall pay such amount unless BMTI
provides Integra with a valid tax exemption certificate authorized by the
appropriate taxing authority.  In the event that any withholding or other sales
taxes or duties are required to be deducted from any payment to Integra under
applicable law, then BMTI shall pay Integra such additional amount as shall
cause the net amount of the aggregate payment to Integra, after giving effect to
such deduction, to equal the amount of the payment otherwise due to Integra
under this Agreement, and shall indemnify and hold harmless Integra against any
additional such sales taxes that might be determined to be due in connection
with the transactions contemplated herein.
 
(e)           Forecasts; Order and Acceptance.
 
(i)            Forecasts.  Upon execution and delivery of this Agreement, BMTI
agrees to provide Integra with ** forecast setting forth the quantity and
delivery requirements for the Products required in **.  Not later than the last
day **, BMTI shall submit an updated ** forecast which shall not increase the
amounts set forth in **.  In addition, not later than **, BMTI shall provide to
Integra **.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
3

--------------------------------------------------------------------------------

 
 
In the event that BMTI fails to provide **, the last forecasted amount ** shall
become **.
 
(ii)           Orders; Supply.
 
(A)           Integra will not stock Product in inventory for purchase by BMTI,
but will make Products based on BMTI’s firm purchase orders.  BMTI will be
obligated to purchase Product for which it has issued a firm order, whether
pursuant to a forecast that is deemed binding hereunder, or pursuant to a
purchase order.  All orders for the Product submitted by BMTI shall be initiated
by written purchase orders provided to Integra no more frequently than **,
provided however, that no requested delivery date shall be sooner than **.  The
purchase orders shall specify **.  No purchase order shall be binding upon
Integra until accepted by Integra in writing, and Integra shall have no
liability to BMTI with respect to purchase orders that are not accepted, **.
 
**.  Integra may refuse to accept, in whole or in part, any purchase order which
is refused because of any payment default by BMTI or because such purchase order
is inconsistent with this Agreement.
 
(B)           **.  In no event shall Integra have any obligation to divulge to
BMTI or any third party any Integra intellectual property, know-how or any other
information regarding the Product, nor shall BMTI be permitted to divulge to any
third party the Product Specifications for the Product.  BMTI also agrees not to
reverse engineer the Product.
 
(C)           **.
 
(f)           Terms of Purchase Orders.  Nothing contained in any purchase order
of BMTI or sales acceptance or similar instrument of Integra shall in any way
modify the purchase terms contained in this Agreement or add any additional
terms or conditions (except for identification of Product, quantity and delivery
date consistent with this Agreement).
 
(g)           Payment.    **, and payment shall be made by wire transfer, check
or other instrument approved by Integra.  Invoices will be sent to BMTI on
shipment of Product. **.
 
Any amount which is not paid when due shall be subject to a service charge
**.  In the event that BMTI fails to fulfill the terms of payment, Integra may
decline to manufacture Products or make further deliveries except upon receipt
of cash or satisfactory security.  Acceptance and endorsement by Integra of any
instrument for less than the full amount Integra claims to be due and payable to
it under this Agreement shall not be deemed to be an admission of payment in
full, and any conditions to the contrary that are noted on such instrument shall
not be binding on Integra.
 
(h)           Shipping.  All prices for the Product are **.  All Product
delivered pursuant to the terms of this Agreement shall be **.  The ** may be
sent separately to BMTI before shipment, or with the shipping documents.  In
addition to the **.  Upon delivery to the Carrier, BMTI shall assume full
responsibility regarding importing, unloading, discharge, storage, handling and
use of the Product supplied to BMTI by Integra hereunder.  All freight,
insurance, and other shipping expenses, as well as any special packing expense,
shall be paid by BMTI.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
4

--------------------------------------------------------------------------------

 
 
4.           REJECTION OF PRODUCTS
 
**.
 
**.
 
**.
 
In the event that the deviation from the Product Specifications occurs because
of conduct of the Carrier, Integra shall not be obligated to replace the
affected Product.
 
5.           WARRANTIES
 
(a)           Limited Warranties.
 
(i)           **.
 
(ii)           **.
 
(b)           No Other Warranty.  **.
 
**.
 
6.           LIMITATION OF LIABILITY.
 
**.
 
**.
 
**.
 
7.           ADDITIONAL OBLIGATIONS OF INTEGRA
 
(a)           **.
 
 
(b)           **.


(c)           **.


(d)           **.


**.


**.


[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
5

--------------------------------------------------------------------------------

 


8.           TERM AND TERMINATION


(a)           Term.  This Agreement shall commence on the Effective Date and
continue in full force and effect for a period of seven (7) years thereafter
(the “Initial Term”); provided that the Agreement may be terminated earlier as
set forth in this Agreement.  After the Initial Term, the Agreement shall
automatically renew for additional two (2) year terms (“Extension Terms”),
provided that either party may terminate this Agreement at the end of the
Initial Term or after the Initial Term by providing to the other party written
notice of its intent to terminate **.  The Initial Term and any Extension Terms
shall be referred to herein as the “Term”.
 
(b)           Termination for Cause.  If either party defaults in the
performance of any material provision of this Agreement, then the nondefaulting
party may give written notice to the defaulting party that if the default is not
cured within the “Cure Period,” which shall be: **.  If the nondefaulting party
gives such notice and the default is not cured during such Cure Period, then any
time after at the end of such Cure Period, the nondefaulting party may terminate
this Agreement (which termination shall be effective immediately upon defaulting
party’s receipt of written notice of termination).
 
(c)           Termination for Insolvency.  This Agreement shall terminate,
without notice, (i) upon the institution by or against either party of
insolvency, receivership or bankruptcy proceedings or any other proceedings for
the settlement of such party’s debts, (ii) upon either party’s making an
assignment for the benefit of creditors, or (iii) upon either party’s
dissolution or ceasing to do business.
 
(d)           Termination for Failure to Produce Commercially Salable BMTI
Product.  Integra shall have the termination right set forth in Section 2(c).
 
(e)           Effect of Breach or Termination.
 
(i)           Accrued Obligations.  Except as set forth in Section 3(e)(ii)(C),
termination of this Agreement for any reason shall not release any party hereto
from any liability which, at the time of such termination, has already accrued
to the other party or which is attributable to a period prior to such
termination and shall not preclude either party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement.  **, BMTI’s sole and exclusive remedy for Integra’s failure
to supply Product pursuant to the terms of this Agreement is set forth in
**.  **.
 
(ii)          **.
 
**.
 
**.
 
**..
 
(iii)         Confidential Information.  Upon expiration or termination of this
Agreement, Confidential Information shall be treated as provided in Section
9(f)(iii).
 
(f)           Limitation on Liability.  **.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
6

--------------------------------------------------------------------------------

 
 
(g)           Survival of Certain Terms.  The provisions of Sections 1, 3(c),
3(d), 3(g), 3(h), 4 (with respect to the delivery of Product described in
Section 8(e)(ii), 5, 6, the first sentence of 7(a)(with respect to the delivery
of Product described in Section 8(e)(ii)), 7(d), 8(e), 8(f), 8(g), 9, 10 and 11,
and all payment obligations incurred prior to the date of termination, shall
survive the termination of this Agreement for any reason.  All other rights and
obligations of the parties shall cease upon termination of this Agreement.
 
9.           PROPERTY RIGHTS AND CONFIDENTIALITY
 
(a)           Intellectual Property Rights.  BMTI agrees that Integra owns and
shall retain all Intellectual Property Rights in and to the Product and
pertaining to developments or improvements to the Products and all Inventions
created or developed under this Agreement, including without limitation, any
changes to the Product developed or suggested by BMTI.  No rights or licenses
are granted other than those expressly set forth herein.  This Agreement does
not constitute a license to use the Integra name, trademarks or tradenames for
any purpose and upon termination of this Agreement, the use, if any, by BMTI of
any Integra trademarks shall cease.
 
(b)           BMTI's Right to Use and Distribute Product Purchased
Hereunder.  Subject to the terms and conditions of this Agreement and provided
that BMTI complies with the terms and conditions of this Agreement, Integra
grants BMTI a non-transferable, ** worldwide license (with no sublicense rights)
to process, use, sell, offer for sale and distribute in the Field in the
Territory the Product purchased by BMTI from Integra under Section 3 of this
Agreement only when incorporated into a BMTI Product.
 
(c)           No Right to Manufacture or Copy.  The Product sold by Integra
hereunder is subject in every case to the condition that such sale does not
convey to BMTI, to any agent or representative of BMTI or to any third party any
license, expressly or by implication, to manufacture, duplicate or otherwise
copy, re-engineer or reproduce any of the Product.
 
(d)           **.
 
 (e)           **.
 
**.
 
(f)           Confidentiality.
 
(i)           Each party acknowledges that by reason of its relationship to the
other hereunder, it will have access to certain proprietary information and
materials concerning the other party’s business, plans, customers, technology,
and products, conveyed orally, in writing or through other tangible materials
(the “Confidential Information”).  Each party agrees that it will not use in any
way for its own account or the account of any third party (except for the
purpose of performing its obligations under this Agreement), nor disclose to any
third party, any such Confidential Information revealed to it by the other party
without the express written consent of the disclosing party.  Each of the
parties further agrees to use the same degree of care concerning Confidential
Information as it uses to protect its own confidential and proprietary technical
information to prevent the unauthorized disclosure to any third party of the
Confidential Information received from the disclosing party hereunder.  The
parties agree that they shall acquire no rights with respect to Confidential
Information of the other party received hereunder.  The parties agree that the
Confidential Information received by a disclosing party hereunder shall not be
disclosed to any third party or to any employee, officer or director of the
receiving party, except to those employees, officers and directors whose
responsibilities require such disclosure for purposes of performing the parties’
obligations under this Agreement; provided that such employees, officers and
directors have entered into confidentiality agreements with provisions
substantially similar to those set forth in this Section 9(f).
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
7

--------------------------------------------------------------------------------

 
 
(ii)          The obligations hereunder shall not apply to Confidential
Information:  (A) which the receiving party can demonstrate by written records
was known to the receiving party prior to the date of disclosure by the
disclosing party; provided that such information was not obtained by the
receiving party through wrongful disclosure by a third party receiving such
information in confidence from the disclosing party; (B) which is now in the
public knowledge, or becomes public knowledge in the future other than by breach
of this Agreement by the receiving party; (C) which, as can be established by
written records, is independently developed by the receiving party without
benefit of Confidential Information received from the disclosing party; (D)
which is disclosed to the receiving party, after the date of disclosure by the
disclosing party, by a third party having a right to make such disclosure.
Either party may disclose Confidential Information which is required to be
disclosed by applicable law or proper legal, governmental or other competent
authority or included in any filing or action taken by the receiving party to
obtain government approval to market the Product; provided, however, that when
permitted by the provisions of local laws, the receiving party shall use its
reasonable best efforts to protect the confidentiality of such Confidential
Information submitted to governmental agencies or authorities pursuant to this
Agreement and provided further that, with regard to a court order or similar
process, the party whose information is to be disclosed shall be notified
sufficiently in advance of such requirement (if practicable) so that it may seek
a protective order (or equivalent) with respect to such disclosure, which the
other party shall fully comply with.
 
(iii)         Upon expiration or termination of this Agreement, the receiving
party shall either return to the disclosing party or destroy any tangible copies
of any Confidential Information provided to it by the disclosing party
hereunder, provided, however, that each party may retain one (1) copy of the
Confidential Information for archival records to identify and comply with the
obligations assumed hereunder.
 
(iv)         The obligations of this Section 9(f) shall survive termination of
this Agreement for any reason.
 
10.         INDEMNIFICATION AND INSURANCE BY BMTI.
 
(a)           No Liability for BMTI Products.  Integra has no control over the
uses of the Product by BMTI or any third party or user of the Product, or over
the circumstances of the Product’s use, storage, handling, distribution or
application after shipment from Integra’s facility.  BMTI assumes full
responsibility with respect to the use of the Products, and it is agreed by the
parties that Integra assumes no liability of any kind with respect to the use by
BMTI or any third party of the Products alone or in connection with any other
product or procedure, including without limitation, the BMTI Products.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
8

--------------------------------------------------------------------------------

 
 
(b)           Indemnification.  BMTI agrees at BMTI’s own expense, to indemnify
and promptly defend and hold harmless Integra and its affiliates, and their
respective directors, officers, members, counsel, employees, agents and
representatives and the successors and assigns of any of the foregoing (the
“Integra Indemnitees”) against any and all claims, demands, actions,
liabilities, damages, losses, judgments, costs or expenses (including interest
and penalties and reasonable attorneys’ fees and professional fees and other
expenses incurred investigating, preparing for or defending any proceeding or
litigation, commenced or threatened)(collectively, “Claims”) arising out of or
in connection with or as a result of (i) the transportation, handling, storage,
design, manufacture, marketing, sale or use of the Product or any product or
procedure used with the Product, including without limitation, the BMTI
Products; (ii) the bodily injury, property damage or any other damage or injury
caused, in whole or in part, by any use of the Products, either alone or in
connection with any other product or procedure, including without limitation,
the BMTI Products, (iii) the use, marketing, distribution or sale (by BMTI, or
any third party) of the Product, either alone or in connection with any other
product or procedure, including without limitation, the BMTI Products, in
violation of applicable statutes, laws, rules, regulations, ordinances or
decrees of governmental authorities in the Territory, (iv) BMTI’s breach of the
representations, warranties, covenants and agreements contained in this
Agreement and (v) the negligence or willful misconduct of BMTI.  **.
 
(c)           Insurance.  BMTI agrees to maintain in force with a company or
companies acceptable to Integra, commercial general liability insurance
providing coverage for liability arising from BMTI’s activities under this
Agreement and product liability insurance with respect to the products sold
hereunder, including without limitation, the BMTI Products, with minimum annual
limits of **.  This insurance coverage shall satisfy the following
requirements:  **.  BMTI shall furnish Integra with certificates of insurance
and, at Integra’s request, copies of all insurance policies and renewals thereof
to be maintained by BMTI hereunder.  All certificates of insurance must be
received and acceptable to Integra, no later than the Effective Date of this
Agreement, and annually thereafter.
 
11.         GENERAL PROVISIONS
 
(a)           Choice of Law; Venue.  This Agreement shall be governed by the
laws of the State of Delaware, as such laws are applied to contracts entered
into and to be performed within such state without regard to the provisions
governing conflict of laws under such laws.  The parties hereby expressly agree
that the United Nations Convention on Contracts for the International Sale of
Goods shall not apply.
 
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
merges all prior discussions between them.  No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the party to be charged.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
9

--------------------------------------------------------------------------------

 
 
(c)           Notices.  Any notice required or permitted by this Agreement shall
be in writing (in the English language) and shall be sent by registered airmail
or express courier (such as DHL or Federal Express), addressed to the other
party at the address shown below or at such other address for which such party
gives notice hereunder.  Such notice shall be deemed to have been given upon the
earlier of receipt by the party to whom notice was sent or five (5) days after
shipment, if by registered airmail.  Addresses for the parties are as follows:
 
BMTI:                  BioMimetic Therapeutics, Inc.
389 Nichol Mill Lane
Franklin, TN  37067
Attn: Dr. Samuel E. Lynch


with a copy to:


BioMimetic Therapeutics, Inc.
389 Nichol Mill Lane
Franklin, TN  37067
Attn:  General Counsel


Integra:                 Integra LifeSciences Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attention:  Vice President of Corporate Development


with a copy to:


Integra LifeSciences Corporation
311 Enterprise Drive
Plainsboro, New Jersey  08536


Attention:  Senior Vice President and General Counsel, Human Resources and
Secretary


(d)           Force Majeure.  Nonperformance of either party shall be excused to
the extent that performance is rendered impossible by strike, fire, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control of and is not
caused by the negligence of the non-performing party.
 
(e)           Non-assignability.  Neither party may assign or transfer, whether
voluntarily, by operation of law, or otherwise, any rights or delegate any
duties under this Agreement without the prior written consent of the other
party.  Any purported transfer, assignment or delegation without such prior
written consent will be null and void and of no force or
effect.  Notwithstanding the foregoing, either party shall have the right to
assign this Agreement to any affiliate or to any successor to substantially all
of its business or assets to which this Agreement relates, whether by merger,
sale of assets, sale of stock, reorganization or otherwise.  Subject to the
foregoing, this Agreement will bind and inure to the benefit of the parties and
their respective successors and permitted assigns.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
10

--------------------------------------------------------------------------------

 
 
(f)           Independent Contractors.  The distribution relationship of Integra
and BMTI established by this Agreement is that of independent contractors, and
nothing contained in this Agreement shall be construed to give either party the
power to direct and control the day-to-day activities of the other or allow one
party to create or assume any obligation on behalf of the other for any purpose
whatsoever.  All financial obligations associated with BMTI’s business are the
sole responsibility of BMTI.  All financial obligations associated with
Integra’s business are the sole responsibility of Integra.
 
(g)           Severability.  If any provision of this Agreement is held to be
invalid, then the remaining provisions shall nevertheless remain in full force
and effect.  The parties agree to renegotiate in good faith any term held
invalid and to be bound by the mutually agreed substitute provision.
 
(h)           Waiver.  Neither party may waive or release any of its rights or
interest in this Agreement except in writing.  The failure of either party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
subsequent failure to perform any such term or condition.
 
(i)            Remedies.  Remedies provided herein shall be exclusive of all
other remedies.  The exercise by a party of one remedy shall not preclude that
party from exercising any other remedy provided with respect to the same
event.  Where no remedies are provided, remedies of the parties shall be
cumulative and in addition to all other remedies existing at law or in equity.
 
(j)            Amendments.  No amendment to this Agreement shall bind either
party unless made in writing and executed by duly authorized officers of both
parties.
 
(k)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of the subject
matter contained in the section or article to which a particular heading
relates.
 
(l)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and both together shall be
deemed to be one and the same instrument.
 
[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned are duly authorized to execute this
Distribution Agreement on behalf of Integra and BMTI, as applicable.
 
BioMimetic Therapeutics, Inc.
 
Integra LifeSciences Corporation
         
By:
/s/ Samuel Lynch
 
By:
/s/ Stuart Essig
         
Name: 
Samuel Lynch
 
Name: 
Stuart Essig
         
Title:
CEO
 
Title:
President & CEO
         
Date:
7/20/2010
 
Date:
7/26/2010



[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
**


SEE ATTACHED


[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
13

--------------------------------------------------------------------------------

 

EXHIBIT B
Transfer Price


**.


[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
14

--------------------------------------------------------------------------------

 

EXHIBIT C


**.


[**]  Redacted pursuant to confidential treatment request by BioMimetic
Therapeutics, Inc.

 
15

--------------------------------------------------------------------------------

 